          Case 3:20-cv-05179-RS Document 41 Filed 11/10/20 Page 1 of 1

                    UNITED STATES COURT OF APPEALS
                                                                     FILED
                           FOR THE NINTH CIRCUIT
                                                                    NOV 10 2020
                                                                    MOLLY C. DWYER, CLERK
                                                                     U.S. COURT OF APPEALS




 MICHAEL ALEXANDER,                             No. 20-16861

               Plaintiff - Appellant,
                                                D.C. No. 3:20-cv-05179-RS
   v.                                           U.S. District Court for Northern
                                                California, San Francisco
 COUNTY OF SAN MATEO; et al.,
                                                MANDATE
               Defendants - Appellees.


        The judgment of this Court, entered October 19, 2020, takes effect this date.

        This constitutes the formal mandate of this Court issued pursuant to Rule

41(a) of the Federal Rules of Appellate Procedure.

                                               FOR THE COURT:

                                               MOLLY C. DWYER
                                               CLERK OF COURT

                                               By: Rebecca Lopez
                                               Deputy Clerk
                                               Ninth Circuit Rule 27-7
